Title: To Thomas Jefferson from Gabriel Duvall, 28 July 1806
From: Duvall, Gabriel
To: Jefferson, Thomas


                        
                            Dear Sir
                            
                            Washington, July 28. 1806.
                        
                        On reading the enclosed letter you will perceive that one paragraph of it, requires your notice.
                        Be obliging enough to return it after perusal. 
                  I am, with the highest sentiments of Respect & esteem,
                            Your obedt. Sevt.
                        
                            G Duvall
                            
                        
                    